In this trip and fall case I would grant and docket the writ application of State of Louisiana/Department of Transportation and Development (DOTD) to examine whether the plaintiff has presented sufficient factual support to establish the existence of a genuine issue of material fact: whether DOTD "had actual or constructive knowledge of the alleged (rug) defect and failed to take corrective measures within a reasonable time". See La. C.C.P. art. 966(D). See also Fontenot v. Patterson Ins. , 2009-0669 (La. 10/20/09), 23 So.3d 259, 268.